Per Curiam.

This was a claim, by the wife, of certain property inventoried among the personal estate of her deceased husband, by the administrator.
It is agreed that the property belonged to the wife before marriage, and was by her brought to the house of the husband and used, &c.
The Court decided that the property was subject to be administered as a part of the estate of the husband.
The only point made by counsel in this Court is, upon the constitutionality of the fifth section of chap. 28 of the Laws of 1853, p. 55.
That question is decided in the case of Wilkins v. Miller, 9 Ind. R. 100.
N. B. Taylor and J. Coburn, for the appellant.
A. G. Porter, for the appellee.
The judgment is reversed with costs.